DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	This application contains claims directed to the following patentably distinct species and subspecies. The applicant is required to choose one species, one subspecies (if applicable) which corresponds to the species and one subspecies which corresponds to a specific subspecies (if applicable).
Generic Species: FIG. 1

Species I: FIGS. 3-16
Generic subspecies (generic to Species I and II): FIGS. 11-12
Subspecies A: FIGS. 3-4, 9-10
Subspecies IA(1) (generic to subspecies A): FIGS. 13-14
Subspecies IA(2) (generic to subspecies A): FIGS. 15-16
Subspecies B: FIGS. 5-8

Species II: FIGS. 17-21
Subspecies A: FIGS. 17-18
Subspecies B: FIGS. 19-21

Species III: FIGS. 22-25

Species IV: FIGS. 26-33
Subspecies A: FIGS. 26-28
Subspecies B: FIGS. 29-30
Subspecies C: FIGS. 31-33

Species V: FIGS. 34-60
Subspecies A: FIGS. 34-35
Subspecies B:  FIGS. 36-39
Subspecies C:  FIGS. 40-43
Subspecies D:  FIGS. 44-48
Subspecies E:  FIGS. 49-52
Subspecies F:  FIGS. 53-56
Subspecies G:  FIGS. 57-58
Subspecies H:  FIGS. 59-60

Species VI: FIGS. 61-62
Species VII: FIGS. 63-67
Species VIII: FIG. 2, 68-72
Species IX: FIGS. 73-79
Species: X: FIGS. 80-90
Species XI: FIGS. 91-108


 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
  The groupings of patentably distinct inventions require a different field of search (e.g., searching different CPC groups or subgroups, or employing different search strategies or search queries). Such burden is not limited to searching or finding prior art for the patentably distinct inventions, but also includes the examination burden required to evaluate any relevant prior art for these inventions, and when applicable, formulate distinct rejections for these inventions. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/23/2021